EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 07/29/2021.
Claims 1 and 2 have been amended.  Claim 5 has been cancelled.  Overall, claims 1-4 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

Drawings
1.	The drawings were received on 07/29/2021.  These drawings are acceptable.

Terminal Disclaimer
2.	The terminal disclaimer filed on 07/29/20212 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,584,702 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Sushil Iyer (Reg. No. 68,717) on August 11, 2021.  During telephone conversation with Mr. Iyer, an agreement was reached to amend claim 1.
The application has been amended as follows: 
	- Claim 1: page 4, line 3, “the inner rotor” has been changed to -- the first inner rotor --.

	The amendment to claim 1 has been entered in order to overcome the claim objections as set forth in the Office Action mailed on 04/29/2021.

Allowable Subject Matter
4.	Claims 1-4 are allowed over the prior art of record.
5.	The following is an examiner’s statement of reasons for allowance: 
- Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a second stage in series with the first stage, the second stage comprising: a second inner rotor comprising a second plurality of teeth, the second inner rotor configured to rotate about a third longitudinal gerotor pump axis; a second hollow outer rotor comprising a second wall comprising an outer surface and an inner surface having substantially identical contours, the second hollow outer rotor configured to engage with the second plurality of teeth and to rotate about a fourth longitudinal gerotor pump axis; and a second pump housing within which the second inner rotor and the second hollow outer rotor are disposed, wherein the outer surface of the second hollow outer rotor defines a plurality of gaps between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746